Title: To Thomas Jefferson from Patrick Gibson, 14 September 1822
From: Gibson, Patrick
To: Jefferson, Thomas


Dear Sir
Woodville
14th Septr 1822—
I have just received a letter from my Son in Richmd transmitting the purport of one you have had the goodness to address me in answer to my last, for which accept my sincere thanks—I trust you will not deem it an abuse of your kindness, if I again trouble you with a further request, that, should my present application meet with no better success than it did last year, you will still aid me in procuring for my Son a birth at West Point, which I understand to be a school for the Naval as well as Military profession—A mr Allen of Richmond has lately obtained one for his son, by an application to the President—It is reported here that the bench has lost one of its brightest ornaments in the death of Judge Roane—Accept the assurance of sincere respect and esteem—:Patrick Gibson